Case: 19-50376      Document: 00515324431         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                     February 27, 2020
                                    No. 19-50376
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant

v.

JUANA GONZALEZ-MORALES,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:19-CR-428-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Appealing the district court’s dismissal of an indictment charging an
offense under 8 U.S.C. § 1326, the Government moves for summary disposition,
arguing that the dismissal was erroneous in light of our recent decision in
United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), petition for cert.
filed (U.S. Nov. 6, 2019) (No. 19-6588). Juana Gonzalez-Morales does not
oppose the motion. We agree with the Government.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50376    Document: 00515324431    Page: 2   Date Filed: 02/27/2020


                                No. 19-50376

      Accordingly, the Government’s motion for summary disposition is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, the district court’s order dismissing the indictment is
REVERSED, and the matter is REMANDED for further proceedings.




                                      2